Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Google LLC (WO 2019/246446 A1.) (cited by Applicant via IDS/1449 filing on January 31, 2022.)

Regarding claim 1, Google LLC disclose a wireless communication performed by an integrated access and backhaul (IAB) node (see Fig. 9, para: 100, data control transmission w/r to IAB-node with connected UE handover between source IAB and target IAB associated with F1AP procedures), comprising:



determining a cell configuration of a distributed unit (DU) of the IAB node (see       para: 119-121, Target CU 860m creates RRC message for IAB-node 832 to handover to target IAB-Donor 125/target CU 860, whereby the handover include 
MCG), the cell configuration being associated with a second IAB donor (see Fig. 9, handover command message, received by IAB node w/ RRC message for the IAB node 832 to handover to target IAB donor 125),
wherein the DU is one of a set of DUs of the IAB node (see para: 38 & 80,                  gNB DU logical node supporting RLC, MAC, PHY layers of gNB or gNB; gNB-DU 620 controls by gNB-CU 610), and
wherein the IAB node has a first signaling connection to a central unit
(CU) of a first IAB donor (see Fig. 8 , para: 93 & 0142, CU terminates F1 interface toward IAB, such as, source IAB-donor CU 810 terminates F1 interface 806 toward IAB-node 832 and Source CU 810 terminates F1 interface 808 towards IAB-node 842); and
providing the cell configuration associated with the second IAB donor (see Figs 8 & 9, para: 133-136, & 153, cell formation w/r to a second IAB donor.)

Regarding claim 2, Google LLC disclose, wherein the first signaling connection is a connection over an F1 interface or is a radio resource control connection (see para: 99, 100 & para: 177-181, F1 interface associated with RRC control connection.)



Regarding claim 3, Google LLC disclose, wherein the cell configuration is determined based at least in part on the cell configuration being received from a CU of the second IAB donor on a second signaling connection, the cell configuration being 
received by the DU or by another DU of the set of DUs (see Fig. 8, para: 141-143, 147, second interface message communicated by target donor to IAB node.)

Regarding claim 4, Google LLC disclose, wherein the second signaling connection is a connection over an F1 interface or is a radio resource control connection (see para: 136, 141 & 143, second signaling connected over RRC connection/reconnection.)

Regarding claim 5, Google LLC disclose wherein the cell configuration is associated with one or more cells activated by the second IAB donor on the DU or includes activation status information associated with one or more cells served by the DU (see Fig. 9 & 12, para: 142 & 153, connectivity/activation status data associated with cell/cells served by DU associated with IAB donor on DU.)

Regarding claim 6, Google LLC disclose wherein the cell configuration includes a cell global identity that includes an identifier of the second IAB donor (see para: 139.)

Regarding claim 7, Google LLC disclose wherein the cell configuration includes mapping information associated with mapping a cell global identity or a physical cell 

identifier to a cell associated with the first IAB donor and served by a particular DU of the IAB node or activated by the CU of the first IAB donor on the particular DU of the IAB node (see Fig. 1, 2 and 6-9, para: 103, physical cell config. based on cell 
identifiers associated with the other cell configurations associated with system) the particular DU being the DU or another DU of the set of DUs, (see Fig. 7-10, para: 103.)

Regarding claim 8, Google LLC disclose wherein the cell configuration is based at least in part on another cell configuration associated with the first IAB donor and is determined based at least in part on the cell configuration being received from a CU of the second IAB donor (see Fig. 9, para: 141-146, cell configuration based on an additional cell configuration associated with a IAB donor and configuration received from a CU of second IAB donor.)

Regarding claim 9, Google LLC disclose wherein the cell configuration is based at least in part on a cell mapping of cell global identities or physical cell identifiers associated with the other cell configuration (see Fig. 1, 2 and 6-9, physical cell config. based on cell identifiers associated with the other cell configurations associated with system.)

Regarding claim 10, Google LLC disclose wherein the cell configuration is provided based at least in part on establishment of a second signaling connection with 

the second IAB donor (see para:142, cell configuration based on provisions of a second signaling connection (second interface message.))

Regarding claim 11, Google LLC disclose wherein the cell configuration is provided based at least in part on a request received from the CU of the first IAB donor (see Fig. 9 w/r element 504, para: 115, handover request sent by source CU.)

Regarding claim 12, Google LLC disclose wherein the cell configuration is to be used in association with a context transfer, associated with a child of the IAB node (see para: 124-138), from the first IAB donor to the second IAB donor based at least in part on the cell configuration (see Fig. 9 & 12, para: 103, 108, 0113-115, 140-148), at least one handover associated with second/target IAB donor as a secondary node.)

Regarding claim 13, Google LLC disclose wherein the context transfer includes at least one of a handover, addition of the second IAB donor as a secondary node with the first IAB donor being a master node, or changing a secondary node from the first IAB donor to the second IAB donor (see Fig. 9 & 12, para: 103, 108, 0113-115, 140-148), at least one handover associated with second/target IAB donor as a secondary node with a source IAB donor being a master (source) node.)

Regarding claim 14. Google LLC disclose a wireless communication performed by an integrated access and backhaul (IAB) donor (see Fig. 9, para: 100, data control transmission w/r to IAB-node with connected UE handover between source IAB and target IAB associated with F1AP procedures), comprising:
receiving a cell configuration of a distributed unit (DU) of an IAB node, the cell

configuration being associated with a second IAB donor (see para: 119-121, Target CU 860m creates RRC message for IAB-node 832 to handover to target IAB-Donor 125/target CU 860, whereby the handover include MCG),
wherein the DU is one of a set of DUs of the IAB node (see para: 38 & 80,                  gNB DU logical node supporting RLC, MAC, PHY layers of gNB or en-gNB; gNB-DU 620 controls by gNB-CU 610), and
wherein the IAB node has a first signaling connection to a central unit
(CU) of a first IAB donor (see Fig. 8 , para: 93 & 0142, CU terminates F1 interface toward IAB, such as, source IAB-donor CU 810 terminates F1 interface 806 toward IAB-node 832 and Source CU 810 terminates F1 interface 808 towards IAB-node 842); and
performing one or more operations associated with a context transfer, associated
with a child of the IAB node (see para: 124-138), from the first IAB donor to the second IAB donor based at least in part on the cell configuration (see Fig. 9, para: 124-138.)

Regarding claim 15, Google LLC disclose wherein the IAB donor is the first IAB donor, and the cell configuration is received on the first signaling connection (see Fig. 9, message w/r UE context modification response.)


Regarding claim 16, Google LLC disclose wherein the first signaling connection is a connection over an F1 interface or is a radio resource control connection (see para: 99, 100 & para: 177-181, F1 interface associated with RRC control connection.) .

Regarding claim 17, Google LLC disclose wherein the IAB donor is the second IAB donor, and the cell configuration is received on a second signaling connection (see 
Fig. 8, para: 141-143, 147, second interface message communicated by target donor to IAB node.)

Regarding claim 18, Google LLC disclose wherein the second signaling connection is a connection over an F1 interface or is a radio resource control connection (see para: 136, 141 & 143, second signaling connected over RRC connection/reconnection.)

Regarding claim 19, Google LLC disclose wherein the cell configuration is associated with one or more cells activated by the second IAB donor on the DU or includes activation status information associated with one or more cells served by the DU (see Fig. 9 & 12, para: 142 & 153, connectivity/activation status data associated with cell/cells served by DU associated with IAB donor on DU.)




Regarding claim 20, Google LLC disclose wherein the cell configuration includes a cell global identity that includes an identifier of the second IAB donor (see para: 139.)

Regarding claim 21, Google LLC disclose wherein the cell configuration includes mapping information associated with mapping a cell global identity or a physical cell identifier to a cell associated with the first IAB donor and served by a particular DU of the IAB node or activated by the CU of the first IAB donor on the 
particular DU of the IAB node (see Fig. 1, 2 and 6-9, para: 103, physical cell config. based on cell identifiers associated with the other cell configurations associated with system), the particular DU being the DU or another DU of the set of DUs (see Fig. 7-10, para: 103.)
 .
Regarding claim 22, Google LLC disclose wherein the cell configuration is based at least in part on another cell configuration associated with the first IAB donor (see Fig. 9, para: 141-146, cell configuration based on an additional cell configuration associated with a IAB donor and configuration received from a CU of second IAB donor.)

Regarding claim 23, Google LLC disclose wherein the IAB donor is the second IAB donor, and the other cell configuration is received by a CU of the second IAB donor on a second signaling connection (see Fig. 9, para: 142.)

Regarding claim 24, Google LLC disclose wherein the cell configuration is based at least in part on a cell mapping of cell global identities or physical cell identifiers associated with the other cell configuration (see Fig. 1, 2 and 6-9, physical cell config. 

based on cell identifiers associated with the other cell configurations associated with system.) 

Regarding claim 25, Google LLC disclose wherein the IAB donor 1s the first IAB donor, and the cell configuration is received based at least in part on establishment of a second signaling connection with the second IAB donor (see para:142, cell configuration based on provisions of a second signaling connection (second interface message.)) 

Regarding claim 26, Google LLC disclose wherein the IAB donor 1s the first IAB donor, and the cell configuration is received based at least in part on based at least in part on a request provided from the CU of the first IAB donor (see Fig. 9 w/r element 504, para: 115, handover request sent by source CU.)

Regarding claim 27, Google LLC disclose wherein the context transfer includes at least one of a handover, addition of the second IAB donor as a secondary node with the first IAB donor being a master node, or changing a secondary node from the first IAB donor to the second IAB donor (see Fig. 9, para: 124-138, 147 & 158, transfer w/r handover associated with second donor.)


Regarding claim 28, Google LLC disclose an integrated access and backhaul (IAB) node for wireless communication (see Fig. 3, IAB node), comprising:
a memory; and
one or more processors coupled to the memory, the memory and the one or more processors configured to (see Fig. 3, processor coupled to storage (memory)):
determine a cell configuration of a distributed unit (DU) of the IAB node (see para: 119-121, Target CU 860m creates RRC message for IAB-node 832 to handover to target IAB-Donor 125/target CU 860, whereby the handover include MCG), the cell configuration being associated with a second IAB donor,
wherein the DU is one of a set of DUs of the IAB node (see para: 38 & 80,                  gNB DU logical node supporting RLC, MAC, PHY layers of gNB or en-gNB; gNB-DU 620 controls by gNB-CU 610), and
wherein the IAB node has a first signaling connection to a central
unit (CU) of a first IAB donor (see Fig. 8 , para: 93 & 0142, CU terminates F1 interface toward IAB, such as, source IAB-donor CU 810 terminates F1 interface 806 toward IAB-node 832 and Source CU 810 terminates F1 interface 808 towards IAB-node 842); and
provide the cell configuration associated with the second IAB donor (see Figs 8 & 9, para: 133-136, & 153, cell formation w/r to a second IAB donor.)

Regarding claim 29, Google LLC disclose an integrated access and backhaul (IAB) donor for wireless communication (see Fig. 3, IAB node), comprising:
a memory; and one or more processors coupled to the memory, the memory and the one or more processors configured to (see Fig. 3, processor coupled to storage (memory)):
receive a cell configuration of a distributed unit (DU) of an IAB node (see para: 119-121, Target CU 860m creates RRC message for IAB-node 832 to handover to target IAB-Donor 125/target CU 860, whereby the handover include MCG), 
the cell configuration being associated with a second IAB donor (see Fig. 9, handover command message, received by IAB node w/ RRC message for the IAB node 832 to handover to target IAB donor 125),
wherein the DU is one of a set of DUs of the IAB node (see para: 38 & 80,                  gNB DU logical node supporting RLC, MAC, PHY layers of gNB or en-gNB; gNB-DU 620 controls by gNB-CU 610), and
wherein the IAB node has a first signaling connection to a central
unit (CU) of a first IAB donor (see Fig. 8 , para: 93 & 0142, CU terminates F1 interface toward IAB, such as, source IAB-donor CU 810 terminates F1 interface 806 toward IAB-node 832 and Source CU 810 terminates F1 interface 808 towards IAB-node 842); and
perform one or more operations associated with a context transfer (see Fig. 9),



associated with a child of the IAB node (see para: 124-138), from the first IAB donor to the second IAB donor based at least in part on the cell configuration (see Fig. 9, para: 124-138.) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
July 5, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467